Manditch v Manditch (2015 NY Slip Op 05448)





Manditch v Manditch


2015 NY Slip Op 05448


Decided on June 24, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 24, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
PETER B. SKELOS
SHERI S. ROMAN
HECTOR D. LASALLE, JJ.


2013-10369
 (Index No. 12235/07)

[*1]Douglas C. Manditch, respondent, 
vDevon Manditch, appellant.


Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara & Einiger, LLP (Mauro Lilling Naparty LLP, Woodbury, N.Y. [Richard J. Montes and Katherine Herr Solomon], of counsel), for appellant.
Glenn S. Koopersmith, Garden City, N.Y. (Vincent F. Stempel of counsel), for respondent.

DECISION & ORDER
Appeal from stated portions of a judgment of the Supreme Court, Suffolk County (James F. Quinn, J.), dated July 9, 2013. The judgment, upon a decision of the same court dated February 8, 2013, made after a nonjury trial, inter alia, awarded the plaintiff certain items of personalty, awarded the defendant only $52,000 in counsel fees, and denied the defendant's application for an award of expert fees.
ORDERED that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the defendant's contention, the Supreme Court providently exercised its discretion in declining to award her a share of the income generated by stock in a company called BankTel, and to credit her with half of the payments that the plaintiff made in connection with certain stock transactions (see Mahoney-Buntzman v Buntzman, 12 NY3d 415). Moreover, the court providently exercised its discretion in directing the defendant to return to the plaintiff two objects of art purchased during the parties' marriage. The distribution made by the Supreme Court was well within its broad discretion in making an equitable distribution of the parties' marital property (see Schwartz v Schwartz, 67 AD3d 989), and we discern no reason to disturb its determination.
Contrary to the defendant's further contention, the Supreme Court properly denied her request for an award of additional counsel fees relating to certain services rendered by her former attorneys (see Schultz v Hughes, 109 AD3d 895; Manditch v Manditch, 92 AD3d 645). Moreover, under the circumstances of this case, the Supreme Court providently exercised its discretion in denying the defendant's request for an award of expert fees (see Carlin v Carlin, 120 AD3d 734; Kim v Schiller, 112 AD3d 671; Avello v Avello, 72 AD3d 850; Appel v Appel, 54 AD3d 786).
The defendant's remaining contentions are without merit.
RIVERA, J.P., SKELOS, ROMAN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court